                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


IAN V. JACOBS,


                   Plaintiff,                            8:17CV362


       vs.
                                                           ORDER
FAREPORTAL, INC.,


                   Defendant.




       IT IS ORDERED that the motions to withdraw filed by Scott J. Sholder and
Lindsay R. Edelstein, as counsel of record for Defendant/Counter Claimant,
(Filing Nos. 229 and 230), are granted. Scott J. Sholder and Lindsay R. Edelstein
shall no longer receive electronic notice in this case.


      Dated this 9th day of September, 2019.


                                           BY THE COURT:


                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
